Citation Nr: 9928005	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to June 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1995 rating decision of the Regional Office 
(RO) which granted the veteran's claim for service connection 
for PTSD and assigned a 30 percent evaluation for it.  The 
veteran disagreed with the assigned rating.  When this case 
was previously before the Board in October 1997, it was 
remanded for additional development of the evidence.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

A review of the record shows that when he was examined by the 
Department of Veterans Affairs (VA) in July 1998, the veteran 
related that he had been hospitalized for depression in June 
1997.  However, the report of this admission has not been 
associated with the claims folder.  

In addition, the Board points out that in its remand of 
October 1997, the RO was directed to schedule the veteran for 
a VA psychiatric examination.  The examiner was to be 
directed to provide an opinion concerning the relationship, 
if any, between the veteran's service-connected PTSD with 
depression and any other psychiatric disability, to include 
substance abuse.  While the examination was conducted in July 
1998, the examiner did not furnish the opinion as requested.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board points out that the veteran had designated 
the Oregon Department of Veterans Affairs to be his 
representative.  However, he had apparently moved to Long 
Beach, California.  The RO should clarify whether the veteran 
still desires to have that representative or a new one.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should ascertain whether the 
veteran still desires to have a 
representative.  If appropriate, he 
should designate a new representative 
on VA Form 21-22. Otherwise, his 
currently designated representative 
must be afforded the opportunity to 
make a presentation on the veteran`s 
behalf.

2. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his psychiatric 
disability since 1995.  He should 
specifically be asked to provide the 
name of the hospital where he was an 
inpatient in June 1997.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

3. The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s).  The examiner should 
furnish an opinion as to the 
relationship, if any, between PTSD and 
any other psychiatric disability 
present, to include substance abuse.  
If certain symptomatology cannot be 
dissociated from one disorder or 
another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
assign a Global Assessment of 
Functioning score and a definition of 
the numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












